Case 1:20-bk-11138-VK   Doc 1 Filed 06/29/20 Entered 06/29/20 17:17:52   Desc
                        Main Document    Page 1 of 16
Case 1:20-bk-11138-VK   Doc 1 Filed 06/29/20 Entered 06/29/20 17:17:52   Desc
                        Main Document    Page 2 of 16
Case 1:20-bk-11138-VK   Doc 1 Filed 06/29/20 Entered 06/29/20 17:17:52   Desc
                        Main Document    Page 3 of 16
                 Case 1:20-bk-11138-VK                  Doc 1 Filed 06/29/20 Entered 06/29/20 17:17:52                                          Desc
                                                        Main Document    Page 4 of 16

Debtor    1465V Donhill Drive, LLC
          Name
                                                                                                    Case number (it known)
                                                                                                                             ---------------

          Request for Relief, Dec laration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
              imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                 The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                  I have been authorized to file this pelition on behalf of the debtor.

                                  I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                  I declare under penalty of pe�ury that the foregoing is true and correct,

                                  Executed on



                                                                                                           Chandu Vanjani
                                                                                                           Printed name

                                  Title   Managing Member




18. Signature of attorney     X    /s/ M. Jonathan Hayes                                                    Date June 25, 2020
                                  Signature of attorney for debtor                                               MM/DD /YYYY

                                  M. Jonathan Hayes 90388
                                  Printed name

                                  RESNIK HAYES MORADI LLP.
                                  Firm name

                                  17609 Ventura Blvd.
                                  Ste 314
                                  Encino CA 91316
                                  Number, Street, City. State & ZIP Code

                                  Contact phone      {818) 285-0100                Email address     jhayes@rhmfirm.com


                                  90388 CA
                                  Bar number and State




 Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy
Case 1:20-bk-11138-VK   Doc 1 Filed 06/29/20 Entered 06/29/20 17:17:52   Desc
                        Main Document    Page 5 of 16
Case 1:20-bk-11138-VK   Doc 1 Filed 06/29/20 Entered 06/29/20 17:17:52   Desc
                        Main Document    Page 6 of 16
          Case 1:20-bk-11138-VK                             Doc 1 Filed 06/29/20 Entered 06/29/20 17:17:52                                                     Desc
                                                            Main Document    Page 7 of 16

                                    STATEMENT OF RELATED CASES
                                 INFORMATION REQUIRED BY LBR 1015-2
                  UNITED STATES BANKRUPTCY COURT, CENTRAL DISTRICT OF CALIFORNIA
1.   A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has previously been filed by or
     against the debtor, his/her spouse, his or her current or former domestic partner, an affiliate of the debtor, any
     copartnership or joint venture of which debtor is or formerly was a general or limited partner, or member, or any
     corporation of which the debtor is a director, officer, or person in control, as follows: (Set forth the complete number
     and title of each such of prior proceeding, date filed, nature thereof, the Bankruptcy Judge and court to whom
     assigned, whether still pending and, if not, the disposition thereof. lf none, so indicate. Also, list any real property
    included in Schedule A/B that was filed with any such prior proceeding(s).)
(Affiliate)Chandu Vanjani 1:92-bk-47506-KT CH 7 Filed 913011992 Converted to CH 11 Dismissed 51211995, 1:98-bk-25632-KT
Padma Chandu Vanjani and Padma Chandu Vanjani CH 7 Filcd 1111211998 Discharged 912311999: Chandu Relumal Vanjani
1:15-bk-11491-VK CH 13 Filed 412912015 Dismissed 612212015, 1:16-bk-12252-MT Chandu Relumal Vanjani CH Filed 81312016
Dismissed 812312016

2.   (lf petitioner is a partnership or joint venture) A petition under the Bankruptcy Act of 1B9B or the Bankruptcy Reform
     Act of 1978 has previously been filed by or against the debtor or an affiliate of the debtor, or a general partner in the
     debtor, a relative of the general partner, general partner of, or person in control of the debtor, partnership in which the
     debtor is a general partner, general partner of the debtor, or person in control of the debtor as follows: (Set forth the
     complete number and title of each such prior proceeding, date filed, nature of the proceeding, the Bankruptcy Judge
     and court to whom assigned, whether still pending and, if not, the disposition thereof. lf none, so indicate. Also, list
     any real property included in Schedule AJB that was filed with any such prior proceeding(s).)
None

3.   (lf petitioner is a corporation) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has
     previously been filed by or against the debtor, or any of rts affiliates or subsidiaries, a director of the debtor, an officer
     of the debtor, a person in control of the debtor, a partnership in which the debtor is general partner, a general partner
     of the debtor, a relative of the general partner, director, officer, or person in control of the debtor, or any persons, firms
     or corporations owning 20o/o or more of its voting stock as follows: (Set forth the complete number and title of each
     such prior proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether
     still pending, and if not, the disposition thereof. lf none, so indicate. Also, list any real property included in Schedule
     A/B that was filed with any such prior proceeding(s).)
None

4.   (lf petitioner is an individual)A petition under the Bankruptcy Reform Act of 1978, including amendments thereof, has
     been filed by or against the debtor within the last 180 days: (Set forth the complete number and title of each such prior
     proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether still
     pending, and if not, the disposition thereof. lf none, so indicate. Also, list any real property included in Schedule A/B
     that was filed with any such prior proceeding(s).)
See No.       1




I declare, under penalty of perjury, that the foregoing is true and correct.

Executed                                                                     carirornia
                  "/O{7L{    ft;
                    June26,2O2O
                                                                   t                                                                        1
Date:                                                                   I                                     Signature of Debtor                                -


                                                                                                              Signature of Debtor 2




                     ''l'his
                               form is mandatory. lt has been approved for use in the United States Uankruptcy Court for the Central District of Californta.

October 201   I                                                                   Page   1             F   1 O1    5-2.1.STMT.RELATED.GASES
Case 1:20-bk-11138-VK   Doc 1 Filed 06/29/20 Entered 06/29/20 17:17:52   Desc
                        Main Document    Page 8 of 16
              Case 1:20-bk-11138-VK                            Doc 1 Filed 06/29/20 Entered 06/29/20 17:17:52                              Desc
                                                               Main Document    Page 9 of 16
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                      Central District of California
 In re       1465V Donhill Drive, LLC                                                                         Case No.
                                                                                   Debtor(s)                  Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                 10,000.00
             Prior to the filing of this statement I have received                                        $                 10,000.00
             Balance Due                                                                                  $                       0.00

2.     $    1,717.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):           Chandu Vanjani (Managing Member)

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                            CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     June 29, 2020                                                                 /s/ M. Jonathan Hayes
     Date                                                                          M. Jonathan Hayes 90388
                                                                                   Signature of Attorney
                                                                                   RESNIK HAYES MORADI, LLP.
                                                                                   17609 Ventura Blvd.
                                                                                   Ste 314
                                                                                   Encino, CA 91316
                                                                                   (213) 572-0800 Fax: (213) 572-0860
                                                                                   jhayes@rhmfirm.com
                                                                                   Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
Case 1:20-bk-11138-VK   Doc 1 Filed 06/29/20 Entered 06/29/20 17:17:52   Desc
                        Main Document    Page 10 of 16
Case 1:20-bk-11138-VK   Doc 1 Filed 06/29/20 Entered 06/29/20 17:17:52   Desc
                        Main Document    Page 11 of 16
Case 1:20-bk-11138-VK   Doc 1 Filed 06/29/20 Entered 06/29/20 17:17:52   Desc
                        Main Document    Page 12 of 16
Case 1:20-bk-11138-VK   Doc 1 Filed 06/29/20 Entered 06/29/20 17:17:52   Desc
                        Main Document    Page 13 of 16
Case 1:20-bk-11138-VK   Doc 1 Filed 06/29/20 Entered 06/29/20 17:17:52   Desc
                        Main Document    Page 14 of 16
Case 1:20-bk-11138-VK   Doc 1 Filed 06/29/20 Entered 06/29/20 17:17:52   Desc
                        Main Document    Page 15 of 16
Case 1:20-bk-11138-VK   Doc 1 Filed 06/29/20 Entered 06/29/20 17:17:52   Desc
                        Main Document    Page 16 of 16
